UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1838



JESSE LOWELL SATTERFIELD,

                                              Plaintiff - Appellant,

          versus


UNITED STATES DEPARTMENT OF LABOR; MINE SAFETY
AND HEALTH ADMINISTRATION,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (1:03-cv-00165-IMK)


Submitted:   January 12, 2007             Decided:   January 30, 2007


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jesse Lowell Satterfield, Appellant Pro Se. Daniel W. Dickinson,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jesse Lowell Satterfield appeals the district court’s

orders granting the Appellees’ motion for summary judgment and

denying   Satterfield’s   Fed.   R.   Civ.   P.   59(e)   motions   in   this

employment discrimination case.       We have reviewed the record and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.     See Satterfield v. Chao, No. 1:03-

cv-00165-IMK (N.D. W. Va. Apr. 25 and June 13, 2006).          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                    AFFIRMED




                                  - 2 -